Citation Nr: 0015846	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
knee meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from June 1975 to December 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which initially assigned a 
noncompensable evaluation for a left knee meniscectomy.  

The record reveals that the RO expressly considered referral 
of this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by complaints of a dull aching pain whenever he 
attempted to twist it or after standing for prolonged periods 
of time; stiffness when he sat for any period of time; and an 
inability to run more than five minutes at a time.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for the service-
connected left knee disability have been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.45, Codes 5003, 5010, 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim, which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

According to the Court the potential for the assignment of 
separate, or staged, ratings for separate periods of time, 
based on the facts found, must be considered because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran was awarded 
service connection for a left knee disorder by a rating 
action issued in July 1998.  At that time, it was assigned a 
noncompensable evaluation.  

Service medical records show that a partial arthroscopy, a 
partial synovectomy and a partial medical meniscectomy of the 
veteran's left knee were performed in April 1993.  The 
operative procedure also included abrasion arthroplasty of 
the lateral femoral condyle and abrasion arthroplasty, of the 
trochlear groove of the veteran's left knee.  The operative 
diagnoses were medial meniscal tear of the left knee and 
tricompartmental arthritis chondromalacia grade three to four 
(localized).  The examination was performed under anesthesia.  
The veteran presented an acute chronic history of left knee 
pain specifically localizing the medial aspect of the left 
knee.  He was status post arthroscopy of that knee in 1985 
with a partial medial meniscectomy.  He presented for 
diagnostic arthroscopy.  

The veteran was taken to the operation room after being 
administered an epidural anesthetic.  The left knee was then 
examined under anesthesia.  It was stable to varus and valgus 
stress, as well as with lachman examination.  Of note, the 
veteran did have a genu varus deformity.  The left lower 
extremity was then prepped and draped in the usual sterile 
manner after application of a proximal thigh tourniquet and 
the leg holder.  Once prepped and draped, standard portals 
were injected with an epinephrine containing Marcaine 
solution.  The inflow portal was placed in the superomedial 
aspect of the left knee and advanced into the pouch.  This 
was connected to the knee irrigant.  A second portal was 
placed lateral to the patellar tendon to the level of the 
joint line and the arthroscope sleeve and trocar were 
advanced into the knee connected to the camera.  

Initial inspection of the knee joint revealed a fairly normal 
appearing suprapatellar pouch.  There was no evidence of an 
effusion that was within the knee.  Looking at the trochlear 
groove, the patella tracked fairly centrally.  It did engage 
at about 50 degrees of flexion; however, there were marked 
degenerative changes of grade 3 chondromalacia of the 
trochlear groove region.  Next, the medial compartment gutter 
was evaluated.  There was no pathology noted in the gutter 
and the medial compartment, which was very tight.  There was 
no evidence of a degenerative meniscal tear through the 
anterior and midbody region of the knee.  Additionally, along 
the more anterior surface of the medial femoral condyle, 
there was also evidence of grade three to four 
chondromalacia.  Also of note, there was evidence of grade 
three to four chondromalacia of the medial femoral condyle, 
more on the flexor surface with the knee flexed at about 70 
degrees of flexion.  This was an area of about 1-cm in size.  

A third portal was made at this time medial to the patellar 
tendon at the level of the joint.  Probing of the articular 
surface confirmed again the chondromalacia grade three to 
four of the medial femoral condyle, both more anterior and 
also more posterior on the flexor surfaces.  There were 
areas; however, or fairly normal-appearing cartilage, as 
well.  The cartilage on the tibia was more evidence of a 
grade two chondromalacia.  The intercondylar notch area was 
then visualized.  There was some evidence of remnants of the 
ligamentum mucosum; however, the ACL generally appeared 
intact.  The lateral compartment was then visualized and 
again noted, was no evidence of a full-thickness chondral 
defect; again more on the flexor surface at about 60 degrees 
of flexion for the knee.  This was a flap, which had no firm 
contact with the subchondral bone itself.  

Attention was then directed to the medial compartment.  A 
partial synovectomy was performed.  At this particular time, 
a shaving chondroplasty was also performed of the articular 
surface damage that was along the medial femoral condyle.  
Also, a partial synovectomy was performed using a combination 
of basket forceps and the arthroscopic sucker shaver.  A 
partial synovectomy was performed of the intercondylar notch.  
The ACL was well visualized and probed and also noted to be 
intact.  A partial synovectomy was also performed on the 
lateral compartment to further evaluate that area.  Due to 
some increase in bleeding and the plan to perform abrasion 
arthroplasty over the damaged articular surfaces, the 
instruments were removed.  The limb was exsanguinated and the 
tourniquet raised to 300 mmHg.  

Attention was redirected to the medial femoral condyle.  
Using the 5-mm arthroscopic bur, an abrasion arthroplasty 
performed over that flexion surface at about 65 degrees of 
flexion over an area of about 1 cm or so.  The arthroscopic 
sucker shaver was then used to remove any additional free 
fragments within that area.  An abrasion arthroscoplasty was 
also performed over the more anterior surface of the medial 
femoral condyle which extended on into the trochlear groove 
for which also an abrasion arthroplasty was performed at that 
time.  

Finally, an abrasion arthroplasty was preformed also of the 
defect noted in the lateral femoral condyle after debriding 
it with basket forceps and the sucker shaver.  All chondral 
surfaces had good contact then with subchondral bone at that 
particular point in time.  Once that abrasion arthroplasty 
was completed, all compartments again were evaluated.  No 
additional pathology was noted.  The knee was flushed. The 
instruments were removed after injecting about 20 cc of 0.25 
percent Marcaine with Epinephrine.  The portals were closed 
with 4-0 nylon suture, dressed with Xeroform dressing, plain 
gauze, ABD, wrapped in sterile Webril, and an Ace wrap.  The 
tourniquet was lowered at this time.  Total tourniquet time 
was 40 minutes.  

VA examined the veteran in April 1998.  He reported 
experiencing a dull aching pain in his left knee whenever he 
attempted to twist it or after standing for prolonged periods 
of time.  The veteran also complained that his knee became 
stiff when he sat for any period of time and that he could 
not run more than five minutes at a time.  He had, however, 
no complaints of swelling, crepitation or instability about 
the knee.  

Upon examination he did not appear to be in any acute or 
chronic distress.  The veteran walked with a normal gait but 
he had severe bow leg deformities bilaterally and severe 
internal tibial torsion bilaterally.  With both legs together 
his knees were over two inches apart.  His internal tibial 
torsion was 17 degrees bilaterally.  Both knees had a normal 
contour and there was no evidence of a joint effusion.  There 
were several healed arthroscopic portals over the left knee.  
There was no palpable tenderness about either knee.  There 
was no evidence of any subpatellar crepitation on flexion and 
extension movements.  His patella apprehension sign was 
negative.  

The veteran had a full range of motion about both knees and 
his collateral and cruciate ligaments were intact.  His 
Mcmurray test was negative bilaterally and his reflexes, 
sensation and circulation were intact throughout the lower 
extremities.  Both knees measured 35 centimeters in 
circumference and both quadriceps measured 45.5 centimeters 
in circumference.  The diagnosis was status postoperative 
partial meniscectomy of the left knee.  

The May 1998 VA knee X-ray demonstrated some spurring of the 
patella bilaterally at the posterior-superior aspect.  No 
fractures or other significant abnormalities were identified.  

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1999).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under the diagnostic 
code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

According to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment and a 30 percent evaluation requires 
severe impairment.  A 10 percent evaluation is also warranted 
when flexion is limited to 45 degrees or when extension is 
limited to 10 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees or extension limited to 15 
degrees.  A 30 percent evaluation requires flexion limited to 
15 degrees or extension limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1999).  A 40 percent 
evaluation requires extension limited to 30 degrees and a 50 
percent evaluation requires extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  

The Board notes that in his January 1999 Form 9 the veteran 
wrote that the VCR tape showed the damage to is left knee.  
However, he was referring to the video of his April 1993 left 
knee surgery.  The entire surgical report is of record and 
was considered by the RO and by the Board in evaluating the 
severity of the veteran's left knee disability.  

After a careful review of the evidence of record, it is found 
that a 20 percent disability evaluation, but no more, is 
warranted for the veteran's service-connected left knee 
disorder.  While the veteran does not meet the numerical 
requirements of 38 C.F.R. § 4.71a, Code 5260 or 5261 for the 
assignment of a 20 percent disability evaluation, it is found 
that his overall disability picture represents moderate 
impairment of the left knee joint.  In April 1998 the veteran 
reported experiencing a dull aching pain in his left knee 
whenever he attempted to twist it or after standing for 
prolonged periods of time.  He also complained that his knee 
became stiff when he sat for any period of time and that he 
could not run more than five minutes at a time.  He had, 
however, no complaints of swelling, crepitation or 
instability about the knee.  Moreover, the May 1998 VA knee 
X-ray demonstrated some spurring of the patella bilaterally 
at the posterior-superior aspect.  Therefore, it is found 
that the veteran is moderately impaired by his left knee 
disorder.  

However, given the facts that range of motion was full, that 
there was no evidence of joint instability, subluxation or 
effusion, it is found that severe impairment has not yet been 
demonstrated.  In April 1998 the veteran walked with a normal 
gait.  Both knees had a normal contour and there was no 
evidence of a joint effusion.  There was no palpable 
tenderness about either knee.  There was no evidence of any 
subpatellar crepitation on flexion and extension movements.  
His patella apprehension sign was negative.  The veteran had 
a full range of motion about both knees and his collateral 
and cruciate ligaments were intact.  His Mcmurray test was 
negative bilaterally and his reflexes, sensation and 
circulation were intact throughout the lower extremities. 

Therefore, it is concluded that, after weighing all the 
evidence of record, and after resolving all doubt in the 
veteran's favor, an evaluation of 20 percent, but no more, 
for the service-connected left knee disability is warranted.


ORDER

A 20 percent disability evaluation for the service-connected 
left knee disability, subject to the laws and regulations 
governing the award of monetary benefits, is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

